DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 07/21/21, have been withdrawn due to proper amendments and/or persuasive arguments. 
       	Regarding the 112(f) claim interpretation, Applicant states in the remarks that Applicant does not intend to have the particular claim limitations identified by the Examiner to be interpreted under 112(f). It is noted, however, Applicant argument is unpersuasive since it meets three-prong claim analysis. Applicant may change the limitations from “switching regulator path” to “switching regulator” and from “linear path” to “liner circuitry” to avoid 112(f) claim interpretation.

Reason for Allowance
3.	Regarding claims 8 and 20, prior art of record fails to disclose the amended portions filed on 10/21/21. With Regard to claims 1 and 18, prior art of record fails to disclose “switching regulator path” and “linear path” as claimed in “combination” with “the corresponding structure, material or act described in the Applicant’s specification as performing the entire claimed function and [or] equivalents thereof” where applicable under 35 U.S.C 112(f).
	Therefore, regarding claims 1-11 and 13-27 (renumbered as 1-26) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
I. Mathe (US 2017/0085176 A1) discloses switching regulator (Figure 3).
II. Potts (US 2013/0057200 A1) discloses bidirectional charger (Figure 3A).

5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633